Name: Commission Regulation (EEC) No 777/86 of 14 March 1986 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 73/6 Official Journal of the European Communities 18 . 3 . 86 COMMISSION REGULATION (EEC) No 777/86 of 14 March 1986 on the supply of various lots of skimmed-milk powder as food aid (EEC) No 1354/83 of 17 May 1983 laying down general rules for the mobilization and supply of skimmed-milk powder, butter and butteroil as food aid (*), as last amended by Regulation (EEC) No 3826/85 (*) ; whereas, in particular, the periods and terms for supply and the procedure to be used to determine the costs arising there ­ from should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3331 /82 of 3 December 1982 on food-aid policy and food-aid management and amending Regulation (EEC) No 2750/75 ('), and in particular the first subparagraph of Article 3 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 457/85 of 19 February 1985 laying down implementing rules for 1985 for Regulation (EEC) No 3331 /82 on food-aid policy and food-aid management ^), Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (3), as last amended by Regula ­ tion (EEC) No 3768/85 (4), and in particular Article 7 (5) thereof, Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allo ­ cated to certain countries and beneficiary organizations 4 806 tonnes of skimmed-milk powder to be supplied fob, cif or free at destination ; Whereas, therefore, supply should be effected in accord ­ ance with the rules laid down in Commission Regulation HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies shall , in accordance with the provisions of Regulation (EEC) No 1354/83 , supply skimmed-milk powder as food aid on the special terms set out in the Annex. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 March 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 352, 14 . 12 . 1982, p. 1 . (2) OJ No L 54, 23 . 2 . 1985, p. 1 . (3) OJ No L 148 , 28 . 6 . 1968 , p. 13 . b) OJ No L 362, 31 . 12 . 1985, p. 8 . (*) OJ No L 142, 1 . 6 . 1983, p . 1 . ( «) OJ No L 371 , 31 . 12 . 1985, p . 1 . 18 . 3 . 86 Official Journal of the European Communities No L 73/7 ANNEX Notice of invitation to tender (') Description of the lot A 1 . Programme : 1985 (a) legal basis Council Regulation (EEC) No 457/85 (b) purpose Commission Decision of 6 May 1985 2. Recipient WFP 3 . Country of destination Mozambique 4. Stage and place of delivery fob 5 . Representative of the recipient (2) (3)  6 . Total quantity 400 tonnes 7. Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks German 9 . Specific characteristics Entry into intervention stock after 1 September 1985 10 . Packaging 25 kg 1 1 . Supplementary markings on the packaging 'MOÃ AMBIQUE 0247701 / ACÃ Ã O DO PROGRAMA ALIMENTAR MUNDIAL / MAPUTO' 12 . Shipment period Before 15 May 1986 13 . Closing date for the submission of tenders 7 April 1986 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period Before 31 May 1986 (b) closing date for the submission of tenders 21 April 1986 15. Miscellaneous O No L 73/8 Official Journal of the European Communities 18 . 3 . 86 Description of the lot B 1 . Programme : 1985 (a) legal basis (b) purpose Council Regulation (EEC) No 457/85 Commission Decision of 15 November May 1985 2. Recipient Republic of Mali 3 . Country of destination Mali 4 . Stage and place of delivery Free-at-destination Bamako 5. Representative of the recipient Union laitiÃ ¨re de Bamako, (telex 553 SADABKO) Route de Sotuba, BP 20, Bamako, Mali 6. Total quantity 500 tonnes 7. Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks German 9 . Specific characteristics Entry into intervention stock after 1 September 1985 10 . Packaging 25 kg 11 . Supplementary markings on the packaging 'Ã LA RÃ PUBLIQUE DU MALI' 12. Shipment period Before 15 May 1986 13 . Closing date for the submission of tenders 7 April 1986 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders Before 31 May 1986 21 April 1986 15. Miscellaneous (4) 18 . 3 . 86 Official Journal of the European Communities No L 73/9 Description of the lot C 1 . Programme : 1985 (a) legal basis (b) purpose Council Regulation (EEC) No 457/85 Commission Decision of 6 May 1985 2. Recipient WFP 3 . Country of destination Senegal 4. Stage and place of delivery fob 5. Representative of the recipient (2) (3)  6 . Total quantity 29 tonnes 7. Origin of the skimmed-milk powder Community market 8 . Intervention agency Belgian 9 . Specific characteristics Annex I B of Regulation (EEC) No 1354/83 10 . Packaging 25 kg 11 . Supplementary markings on the packaging 'SÃ NÃ GAL 0234401 / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL / DAKAR' 12. Shipment period Before 15 April 1986 13 . Closing date for the submission of tenders  14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15. Miscellaneous The costs of supply are determined by the Belgian intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (4) (*) No L 73/ 10 Official Journal of the European Communities 18, 3 . 86 Description of the lot D 1 . Programme : 1985 (a) legal basis (b) purpose Council Regulation (EEC) No 457/85 Commission Decision of 6 May 1985 2. Recipient WFP 3. Country of destination Botswana 4. Stage and place of delivery fob 5 . Representative of the recipient (2) (3)  6. Total quantity 14 tonnes 7. Origin of the skimmed-milk powder Community market 8 . Intervention agency Dutch 9 . Specific characteristics Annex I B of Regulation (EEC) No 1354/83 10 . Packaging 25 kg 11 . Supplementary markings on the packaging 'BOTSWANA 0247800 / ACTION OF THE WORLD FOOD PROGRAMME / DURBAN IN TRANSIT TO FRANCISTOWN' 12. Shipment period Before 15 April 1986 13 . Closing date for the submission of tenders  14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15. Miscellaneous The costs of supply are determined by the Dutch intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (4) 18 . 3 . 86 Official Journal of the European Communities No L 73/ 11 Description of the lot E 1 . Programme : 1985 (a) legal basis (b) purpose Council Regulation (EEC) No 457/85 Commission Decision of 6 May 1985 2. Recipient WFP 3 . Country of destination Guinea 4. Stage and place of delivery fob 5 . Representative of the recipient (2) (3)  6 . Total quantity 15 tonnes 7. Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks German 9. Specific characteristics Entry into intervention stock after 1 September 1985 10 . Packaging 25 kg 11 . Supplementary markings on the packaging 'GUINÃ E CONAKRY 0267400 / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL / CONAKRY' 12. Shipment period Before 15 April 1986 13 . Closing date for the submission of tenders  14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15. Miscellaneous The costs of supply are determined by the German intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (4) Q No L 73/ 12 Official Journal of the European Communities 18 . 3 . 86 Description of the lot F 1 . Programme : (a) legal basis (b) purpose 1985 Council Regulation (EEC) No 457/85 Commission Decision of 6 June 1985 2. Recipient 3 . Country of destination j Honduras 4. Stage and place of delivery fob 5. Representative of the recipient Ambassade du Honduras (M. Zapata), 3 , avenue des Gaulois, B- 1040 Bruxelles (tel . 734 00 00) 6 . Total quantity 800 tonnes 7. Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks United Kingdom 9 . Specific characteristics Entry into intervention stock after 1 June 1985 10 . Packaging 25 kg 0 11 . Supplementary markings on the packaging 'LECHE EN POLVO DESCREMADA / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA A HONDURAS' 12. Shipment period Before 15 May 1986 13 . Closing date for the submission of tenders 7 April 1986 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders Before 31 May 1986 21 April 1986 15. Miscellaneous CM5) 18 . 3 . 86 Official Journal of the European Communities No L 73/ 13 Description of the lot G 1 . Programme : 1985 (a) legal basis (b) purpose Council Regulation (EEC) No 457/85 Commission Decision of 6 May 1985 2. Recipient ICRC 3. Country of destination Nicaragua 4. Stage and place of delivery cif Corinto 5. Representative of the recipient (2) (3)  6. Total quantity 100 tonnes 7. Origin of the skimmed-milk powder Community market 8 . Intervention agency United Kingdom 9. Specific characteristics Annex I B of Regulation (EEC) No 1354/83 Q 10 . Packaging 25 kg following point 4.2 of Annex I B of Regulation (EEC) No 1354/83 11 . Supplementary markings on the packaging A red cross 10 x 10 cm and : 'NIC- 1 37 / ACCIÃ N DEL COMITÃ  INTERNACIONAL DE LA CRUZ ROJA / CORINTO' 12. Shipment period Before 15 April 1986 13 . Closing date for the submission of tenders  14. In the case of a second invitation to tender pursuant to Article 1 4 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15 . Miscellaneous The costs of supply are determined by the United Kingdom intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (4) (*) No L 73/ 14 18 . 3 . 86Official Journal of the European Communities Description of the lot H 1 . Programme : 1985 (a) legal basis (b) purpose Council Regulation (EEC) No 457/85 Commission Decision of 6 May 1985 2. Recipient WFP . 3 . Country of destination Indonesia 4. Stage and place of delivery fob 5 . Representative of the recipient (2) (3)  6 . Total quantity 100 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency French 9 . Specific characteristics Annex I B of Regulation (EEC) No 1354/83 10 . Packaging 25 kg 1 1 . Supplementary markings on the packaging 'INDONESIA 0259700 / ACTION OF THE WORLD FOOD PROGRAMME / KENDARI' 12 . Shipment period Before 15 April 1986 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 1 5 . Miscellaneous The costs of supply are determined by the French intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (4) (*) (8) 18 . 3 . 86 Official Journal of the European Communities No L 73/ 15 Description of the lot I 1 . Programme : 1985 (a) legal basis (b) purpose Council Regulation (EEC) No 457/85 Commission Decision of 20 December 1985 2. Recipient WFP 3 . Country of destination  4. Stage and place of delivery Free warehouse of Huybregts Europa Transport, Gooikensdam 1 , NL-4905 BM Oosterhout (telex 54628 , tel . 01620/27922) 5 . Representative of the recipient (2) (3)  6 . Total quantity 150 tonnes 7. Origin of the skimmed-milk powder Community market 8 . Intervention agency Dutch 9 . Specific characteristics Annex I B of Regulation (EEC) No 1354/83 10 . Packaging 25 kg 11 . Supplementary markings on the packaging 'ACTION OF THE WORLD FOOD PROGRAMME' 12. Delivery period Before 15 April 1986 13 . Closing date for the submission of tenders 14 . In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15 . Miscellaneous The costs of supply are determined by the Dutch intervention agency in accordance with Article 15 of Regulation (EEC) No 1 354/83 (') No L 73/ 16 Official Journal of the European Communities 18 . 3 . 86 Description of the lot K 1 . Programme : 1985 (a) legal basis Council Regulation (EEC) No 457/85 (b) purpose Commission Decision of 20 December 1985 2. Recipient WFP 3 . Country of destination Mexico 4 . Stage and place of delivery fob 5 . Representative of the recipient (2) (3)  6 . Total quantity 562 tonnes 7. Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks German 9 . Specific characteristics Entry into intervention stock after 15 September 1985 10 . Packaging 25 kg 11 . Supplementary markings on the packaging 'MÃ XICO 0144600 / DESPACHADO POR EL PROGRAMMA MUNDIAL DE ALIMENTOS / COATZACOALCOS' 12. Shipment period Before 15 May 1986 13 . Closing date for the submission of tenders 7 April 1986 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period Before 31 May 1986 (b) closing date for the submission of tenders 21 April 1986 15. Miscellaneous 0 0 0 o n 18 . 3 . 86 Official Journal of the European Communities No L 73/ 17 Description of the lot L 1 . Programme : 1985 (a) legal basis Council Regulation (EEC) No 457/85 (b) purpose Commission Decision of 6 May 1985 2. Recipient WFP 3 . Country of destination Nicaragua 4. Stage and place of delivery fob 5 . Representative of the recipient (2) (3)  6 . Total quantity 1 400 tonnes 7. Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks United Kingdom 9 . Specific characteristics Entry into intervention stock after 1 June 1985 10 . Packaging 25 kg 11 . Supplementary markings on the packaging 'NICARAGUA 0259301 / DESPACHADO POR EL PROGRAMA MUNDIAL DE ALIMENTOS / CORINTO' 12 . Shipment period Before 31 May 1986 13 . Closing date for the submission of tenders 7 April 1986 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period Before 15 June 1986 (b) closing date for the submission of tenders 21 April 1986 15. Miscellaneous o o o No L 73/ 18 Official Journal of the European Communities 18 . 3 . 86 Description of the lot M 1 . Programme : 1985 (a) legal basis Council Regulation (EEC) No 457/85 (b) purpose Commission Decision of 6 May 1985 2 . Recipient WFP 3 . Country of destination Nicaragua 4. Stage and place of delivery fob 5 . Representative of the recipient (2) (3)  6 . Total quantity 444 tonnes 7 . Origin of the skimmed-milk powder Community market confined to Ireland, United Kingdom and Denmark 8 . Intervention agency  9 . Specific characteristics Annex I B of Regulation (EEC) No 1354/83 10 . Packaging 25 kg following point 4.2 of Annex I B of Regulation (EEC) No 1354/83 1 1 . Supplementary markings on the packaging 'NICARAGUA 0253601 / DESPACHADO POR EL PROGRAMA MUNDIAL DE ALIMENTOS / CORINTO' 12. Shipment period Before 15 May 1986 13 . Closing date for the submission of tenders 7 April 1986 14 . In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period Before 31 May 1986 (b) closing date for the submission of tenders 21 April 1986 15 . Miscellaneous n 0 0 18 . 3 . 86 Official Journal of the European Communities No L 73/ 19 Description of the lot N 1 . Programme : 1985 (a) legal basis (b) purpose Council Regulation (EEC) No 457/85 Commission Decision of 6 May 1985 2. Recipient WFP 3 . Country of destination Nicaragua 4. Stage and place of delivery fob 5 . Representative of the recipient (2) (3)  6 . Total quantity 292 tonnes 7. Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks United Kingdom 9 . Specific characteristics Entry into intervention stock after 15 June 1985 10 . Packaging 25 kg 1 1 . Supplementary markings on the packaging 'NICARAGUA 0276600 / DESPACHADO POR EL PROGRAMA MUNDIAL DE ALIMENTOS / CORINTO' 12. Shipment period Before 15 May 1986 13 . Closing date for the submission of tenders 7 April 1986 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders Before 31 May 1986 21 April 1986 15 . Miscellaneous 0 0 0 No L 73/20 Official Journal of the European Communities 18 . 3 . 86 Notes (') This Annex, together with the notice published in Official Journal of the European Communities No C 208 of 4 August 1983, page 9, shall serve as notice of invitation to tender. (2) See the list published in Official Journal of the European Communities No C 229 of 26 August 1983, page 2. (3) The successful tenderer shall make immediate contact with the beneficiary to determine the necessary shipping papers . (4) Commission delegate to be contacted by the successful tenderer : see list published in Official Journal of the European Communities No C 227 af 7 September 1985, page 4. (5) Veterinary certificate issued by an official entity stating that the product was processed with pasteurized milk, coming from healthy animals, processed under excellent sanitary conditions which are supervised by qualified technical personnel and that the area of production of raw milk had not registered foot-and- mouth disease nor any other notifiable infectious/contagious disease during the 90 days prior to the processing. (*) To be delivered on standard pallets  40 bags each pallet  wrapped in plastic shrinked cover. Q The milk must have undergone ultra-high-temperature treatment (148 °C for three seconds). A certificate to that effect is required. (8) The successful tenderer shall give the beneficiairies' representatives, at the time of delivery, a certificate of origin . (9) The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a health certificate . ( 10) The certificates specified in (% (8) and (') above must be attested by the Mexican Consulate .